Exhibit 34
                                                                Page 1

 1                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                                EASTERN DIVISION
 3
 4           SDAHRIE HOWARD, DENISE HOBBS,  )
             & ELLENOR ALTMAN, individually )
 5           and on behalf of all others    )
             similarly situated,            )
 6                            Plaintiffs;   )
                                            )
 7                                          )
                 -v-                        )Case No. 17-CV-8146
 8                                          )
                                            )
 9                                          )
                                            )
10           COOK COUNTY SHERIFF'S OFFICE, )
             THOMAS J. DART, individually   )
11           and in his official capacity   )
             as Sheriff of Cook County, and )
12           COOK COUNTY,                   )
                              Defendants.   )
13
14
15               The Discovery Deposition of MATTHEW BURKE, taken
16           before Beth Radtke, RPR, CRR, within and for the
17           State of Illinois, pursuant to the provisions of the
18           Federal Rules of Civil Procedure of the United States
19           District Court, at 20 South Clark Street, Chicago,
20           Illinois, commencing at the hour of approximately
21           9:06 a.m. on the 10th day of January, 2019.
22
23
24

                                  Veritext Legal Solutions
     www.veritext.com                                            888-391-3376
                                                      Page 6                                                      Page 8
 1   documents.                                                 1   yesterday?
 2      Q. Do you recall what documents you reviewed?           2      A. No.
 3      A. Many of the same documents that were                 3      Q. What is your current position at the
 4   produced yesterday in the deposition of Mr. Wilensky,      4   sheriff's office?
 5   as well as sections of the monitors reports in the         5      A. I am the interim executive director of human
 6   agreed order case with the Cook County Sheriff's           6   resources.
 7   Office.                                                    7      Q. And who is currently the executive director
 8      Q. Do you recall what sections of the reports           8   of the jail?
 9   that you reviewed?                                         9      A. That position is unfilled currently.
10      A. Generally the ones that dealt with inmate           10      Q. So who was the last person to hold that
11   discipline.                                               11   position?
12      Q. Did any of those sections of the reports            12      A. Nneka Jones Tapia.
13   from the monitor in that litigation deal in               13      Q. And when did she leave?
14   particular with masturbation issues?                      14      A. March or April of 2018.
15      A. I can't recall right now if they                    15      Q. And is somebody acting into her position
16   specifically mentioned masturbation. I do know that       16   currently, to that position currently?
17   a report or two did reference masturbation somewhere      17      A. No. The responsibilities fall primarily on
18   in the report but not necessarily in the disciplinary     18   Jeff Johnson and Dr. Jane Gubser, G-u-b-s-e-r.
19   sections.                                                 19      Q. Is Dr. Gubser a sheriff's office employee?
20      Q. So there were sections that dealt with              20      A. Yes.
21   potential reforms to the sheriff's disciplinary           21      Q. And what is his role when he's not
22   system?                                                   22   performing the duties of the executive director?
23      A. Correct.                                            23      A. Well, her title is the chief of programs,
24      Q. Aside from your attorney, have you talked to        24   and Jeff Johnson's title is the chief of operations.
                                                      Page 7                                                      Page 9
 1   anybody about the deposition?                              1     Q. And chief of programs is -- does that mean
 2      A. In preparing, I also spoke to a few members          2   chief of programs for the inmates?
 3   of the Cook County Sheriff's Office.                       3         MR. MILIANTI: Object to the form.
 4      Q. Who did you speak to?                                4   BY THE WITNESS:
 5      A. Larry Gavin, who is an assistant executive           5     A. Yes, primarily.
 6   director of the CCDOC, Amar Patel, Daniel Korso,           6   BY MS. BRENNAN:
 7   Steve Wilensky, John Murphy. I believe that's it.          7     Q. And I'm sorry, Jeff Johnson's title is?
 8      Q. Without going through each of them, were the         8     A. Chief of operations.
 9   conversations you had with these five individuals          9     Q. Who is the current chief of staff to the
10   related to preparing to be able to provide testimony      10   sheriff?
11   on behalf of the corporation for the topics               11     A. There is none.
12   designated in Exhibit 1?                                  12     Q. How long have you been working at the
13      A. Yes.                                                13   sheriff's office?
14      Q. Did you speak to Steve Wilensky yesterday           14     A. Over 11 years.
15   about preparing for the deposition today?                 15     Q. So you were hired in --
16      A. I'm sorry, what do you mean?                        16     A. 2007.
17      Q. Did you talk to him yesterday about his             17     Q. And what was the first position that you
18   testimony?                                                18   were hired into?
19      A. When we had met with our attorney prior to          19     A. Legal assistant.
20   his deposition.                                           20     Q. Prior to working at the sheriff's
21      Q. Okay, I don't -- if your attorney was               21   department, what positions had you held?
22   present, I don't want to know.                            22     A. I was in law school.
23         Did you have any other discussions with             23     Q. What year did you graduate from law school?
24   Mr. Wilensky outside the presence of your attorney        24     A. 2009.

                                                                                                      3 (Pages 6 - 9)
                                             Veritext Legal Solutions
www.veritext.com                                                                                       888-391-3376
                                                  Page 10                                                         Page 12
 1      Q. 2009?                                             1   my prior experience in the office.
 2      A. Yeah.                                             2      Q. Was there a posting for the position?
 3      Q. So you were hired as a legal assistant on a       3      A. I do not believe so at that time.
 4   part-time basis in 2007?                                4      Q. Did somebody invite you to interview for the
 5      A. It was a full-time basis. I was going to          5   job?
 6   night school.                                           6      A. No, it was more of a promotion.
 7      Q. What were your duties as a legal assistant?       7      Q. Did you fill out an application?
 8      A. Tracking litigation, attending hearings,          8      A. I don't believe so.
 9   primarily in Federal Court.                             9      Q. Who was your boss when you were the
10      Q. On behalf of the sheriff?                        10   assistant general counsel?
11      A. On behalf of the sheriff.                        11      A. Peter Kramer.
12         I worked on labor issues, particularly           12      Q. And did you know Peter Kramer prior to
13   hearing employee grievances.                           13   becoming a legal assistant in 2007?
14      Q. How did you come to be hired as a legal          14      A. Vaguely.
15   assistant in 2007?                                     15      Q. How?
16      A. I was just hired. I don't know what you          16      A. I believe we had mutual friends.
17   mean. Sorry.                                           17      Q. What do you mean?
18      Q. Did you -- was there a posting for a job?        18      A. He's a couple years older than me and I
19      A. No.                                              19   think we had mutual friends, so I met him.
20      Q. Did you -- did somebody contact you and          20      Q. How did you meet him?
21   suggest that you come in for an interview?             21      A. Socially.
22      A. Yes, I believe so.                               22      Q. And did he also work on Sheriff Dart's
23      Q. Who contacted you?                               23   campaign?
24      A. I believe it would have been Brian Towne.        24      A. He may have. I'm not positive.
                                                  Page 11                                                         Page 13
 1      Q. What was Brian Towne's position, if you          1       Q. How long did you hold the assistant general
 2   know?                                                  2    counsel position?
 3      A. I believe he was director of administration      3       A. I believe for a year or two.
 4   for the sheriff's office or something like that.       4       Q. And what was the next position you held
 5      Q. Did you interview with Mr. Towne?                5    after that?
 6      A. I believe so, and I believe I interviewed        6       A. First assistant general counsel.
 7   with Peter Kramer who, at the time, was the acting 7           Q. So that would have been in 2011 -- or 2012
 8   general counsel.                                       8    -- 2010 or 2011?
 9      Q. How did you know Mr. Towne for him to            9       A. Probably closer to 2011 or even '12.
10   suggest that you come in for an interview?            10       Q. How did you come to attain the first
11      A. I had worked with him on Sheriff Dart's         11    assistant general counsel position?
12   campaign.                                             12       A. It was a promotion.
13      Q. How long did you hold the legal assistant       13       Q. Did you apply for it?
14   position?                                             14       A. No.
15      A. Approximately a year and a half. Until I        15       Q. Did somebody ask you if you were interested
16   passed the bar exam.                                  16    in the promotion?
17      Q. And then what was your next position?           17       A. I honestly don't recall exactly how it
18      A. Assistant general counsel.                      18    happened.
19      Q. And that was in 2009?                           19       Q. Did somebody leave and that vacancy was
20      A. Correct.                                        20    created as a first assistant general counsel?
21      Q. And how did you come to attain the assistant 21          A. There may have been a restructuring of the
22   general counsel position?                             22    entire legal department at the time and that's how we
23      A. Well, once I passed the bar, there was a        23    did it.
24   need for attorneys and I was a natural fit because of 24       Q. Who did you report to when you were the

                                                                                                    4 (Pages 10 - 13)
                                          Veritext Legal Solutions
www.veritext.com                                                                                       888-391-3376
                                                   Page 14                                                       Page 16
 1   first assistant general counsel?                         1   were within our budget, being an in-house liaison to
 2      A. I believe for a time I reported to Nancy           2   the labor unions who had members within CCDOC. I
 3   Donahoe, and then to an individual named Sean            3   would also work with the legal department on issues
 4   Heffernan.                                               4   or litigation.
 5      Q. What was Sean Heffernan's position?                5      Q. What were your responsibilities as chief of
 6      A. I believe he was general counsel.                  6   staff for the inmate discipline system?
 7      Q. Going back to the assistant general counsel        7      A. I believe at the time the inmate discipline
 8   position, what were your general duties?                 8   unit fell under my chain of command.
 9      A. I'm sorry, as assistant general counsel?           9      Q. Was there a director of inmate discipline in
10      Q. Mm-hmm.                                           10   June of 2014?
11      A. Working with the state's attorneys on             11      A. The head of the unit was William Rohde,
12   pending litigation against the sheriff's office, I      12   R-o-h-d-e.
13   played a larger role in labor relations and contract    13      Q. And he reported directly to you?
14   negotiations. At the onset of the agreed order with     14      A. I had a deputy chief of staff named Daniel
15   the Department of Justice, I played a large role in     15   Korso who he reported to.
16   compliance coordination efforts.                        16      Q. Is Korso with a C?
17      Q. And as the first assistant general counsel        17      A. I'm sorry, a K.
18   what were your duties?                                  18      Q. Did you have ultimate responsibility over
19      A. The same responsibilities I just referenced       19   the inmate discipline system and it working
20   as assistant general counsel, but in addition,          20   effectively?
21   managing a team of about five to ten attorneys.         21          MR. MILIANTI: Object to the form.
22      Q. And were those attorneys handling litigation      22   BY THE WITNESS:
23   where the sheriff was either a defendant or a party     23      A. Yes.
24   to a particular case?                                   24
                                                   Page 15                                                       Page 17
 1      A. Yes.                                               1   BY MS. BRENNAN:
 2      Q. How long did you hold the first assistant          2      Q. Maybe I should ask a better question.
 3   general counsel position?                                3         Were you essentially responsible for the
 4      A. I believe about two years.                         4   effective functioning of the inmate discipline
 5      Q. And then what was your next position?              5   system?
 6      A. The chief of staff of the Cook County              6      A. I was ultimately responsible for making sure
 7   Department of Corrections.                               7   that we were in compliance with the agreed order's
 8      Q. What year did you attain that position?            8   provisions pertaining to inmate discipline.
 9      A. June of 2014.                                      9      Q. How long did you hold the chief of staff
10      Q. Who did you report to?                            10   position?
11      A. Cara Smith.                                       11      A. Until July of 2018.
12      Q. How did you come to attain the chief of           12      Q. And what's your current position?
13   staff position?                                         13      A. Interim executive director of human
14      A. It was also a promotion.                          14   resources.
15      Q. What were your duties as chief of staff to        15      Q. Do you have a designated position that is
16   CCDOC?                                                  16   below that while you're acting as the interim
17      A. Primarily to work with the executive              17   director?
18   director of the CCDOC, who again, was Cara Smith at     18      A. No.
19   the time.                                               19      Q. So can you take a look at Exhibit 2 and
20      Q. And what particular duties did you perform        20   Exhibit 3?
21   in working with her?                                    21         So Exhibit 2, can you just tell me briefly
22      A. I was essentially her right-hand man in           22   what you understand this to be?
23   making sure that our compliance efforts with the        23      A. This is the inmate discipline sheriff's
24   agreed order were continuing, making sure that we       24   order from 2011.

                                                                                                   5 (Pages 14 - 17)
                                           Veritext Legal Solutions
www.veritext.com                                                                                       888-391-3376
                                                       Page 18                                                       Page 20
 1      Q. And there were some changes from the 2011              1   could have been included were listed above in
 2   version to the December '13 version, which is Exhibit        2   Category 1 and 2, correct?
 3   No. 3, is that correct?                                      3      A. Correct.
 4      A. Yes, Exhibit No. 3 is a change order.                  4      Q. So can you take a look at Exhibit 3? And
 5      Q. So taking a look at Exhibit 1 -- Exhibit 2,            5   the last 3 pages are the code that existed in
 6   sorry. The last three pages, I believe, are the              6   December 2013, correct?
 7   then-existing disciplinary charge codes, Bates               7      A. Correct.
 8   labeled 930 to 933?                                          8      Q. And you -- if you look at the second page,
 9      A. Yes.                                                   9   indecent exposure, which had been a Category 6 is now
10      Q. Have you seen that before?                            10   a Category 2 violation, correct? Under 210?
11      A. Yes.                                                  11      A. Yes.
12      Q. And can you go to the Bates-labeled document          12      Q. And sexual harassment, which had been a
13   that is 932? At the top you'll see the                      13   Category 6 violation is now a 200 violation under
14   predatory/violence code. It's a Category 6.                 14   216, correct?
15          Can you just read what the 600 category is?          15      A. Correct.
16      A. "Engaging in sexual acts including indecent           16      Q. Do you know why those violations changed?
17   exposure, masturbation, subjecting another person to        17   The level of violations changed?
18   sexually harassing or suggestive conduct through            18      A. I do not recall specifically.
19   physical action and/or verbal or written statements."       19      Q. And the indecent exposure/masturbation went
20      Q. So is this what -- is this a description of           20   from a 600 category to a 313, correct?
21   what would be the current 313 violation?                    21      A. Correct.
22          MR. MILIANTI: Object to the form.                    22      Q. And just so it's clear, the overall system
23   BY MS. BRENNAN:                                             23   went from 600 level, 1 through 3 violations, and now
24      Q. Let me -- I'll ask you a different                    24   they're 1 through 4 violations, correct?
                                                       Page 19                                                       Page 21
 1   question.                                                    1         MR. MILIANTI: Just object to the form.
 2         Would masturbating at officers fall under              2   BY THE WITNESS:
 3   this Category 600 code?                                      3      A. 1 through 7.
 4      A. If someone were masturbating, then that                4   BY MS. BRENNAN:
 5   would be a 313 and it would have been a 600.                 5      Q. 1 through 7, okay.
 6      Q. Okay. So under the old code, the                       6         If you look at the last page that refers to
 7   masturbation violation was a Category 600, correct?          7   the sanctions, the 200 sanctions, which now include
 8      A. Correct.                                               8   indecent exposure and sexual harassment, propose 5 to
 9      Q. And under the old code, the sexually                   9   15 days in segregation, correct?
10   harassing or suggestive conduct was a Category 600          10      A. Correct.
11   violation, correct?                                         11      Q. And the 300 level sanctions are now 5 to
12      A. Correct.                                              12   25 days, and that includes the masturbation, correct?
13      Q. And under the old code, the indecent                  13      A. Correct.
14   exposure was a 600 violation category, correct?             14      Q. And do you know why there was a decision to
15      A. Correct.                                              15   reduce the sanctions when inmates engaged in indecent
16      Q. And if you look at the next page, the last            16   exposure?
17   page, it includes the penalties for code violations.        17      A. I do not remember specifically, but the
18         Do you see that.                                      18   change in the disciplinary codes was all related to
19      A. Yes.                                                  19   the overhaul we were doing of our classification
20      Q. And Category 6 violations resulted in 25 to           20   system.
21   60 days in disciplinary segregation and/or sanctions,       21      Q. And what does that mean?
22   correct?                                                    22      A. The classification system is used to
23      A. Correct.                                              23   determine the appropriate housing or security level
24      Q. And some of the additional sanctions that             24   for detainees, and we had worked with a

                                                                                                       6 (Pages 18 - 21)
                                              Veritext Legal Solutions
www.veritext.com                                                                                           888-391-3376
                                                    Page 22                                                        Page 24
 1   classification expert as part of our efforts in the       1   masturbation was 25 to 60 days in disciplinary,
 2   agreed order, and one of the initiatives was to make      2   correct?
 3   clearer the disciplinary codes and to get them down       3      A. Correct.
 4   to four levels. So most of the changes were prompted      4      Q. And under the December 2013, a violation for
 5   by re-looking at the entire classification and            5   masturbation is 5 to 25 days in disciplinary,
 6   discipline system.                                        6   correct?
 7      Q. Okay. Classifications deals with what?              7      A. Correct.
 8   Minimum, maximum security and mental health               8      Q. One of the amendments that is identified in
 9   classifications?                                          9   Exhibit 3 is F1, disciplinary hearings on major
10      A. Minimum, medium, maximum, and then within          10   infractions. Actually, let me ask you a different
11   that, you might have subcategories of mental health      11   question first.
12   housing, medical housing, protective custody, and        12         If you go to page 3 of Exhibit 2, under
13   disciplinary housing.                                    13   Definitions, paragraph F is a disciplinary hearing
14      Q. So that deals with how you categorize a            14   team, and then Exhibit 3 amends that section?
15   particular inmate, correct?                              15      A. Yes.
16      A. Correct.                                           16      Q. Why did -- and the amendment creates --
17      Q. And that does not dictate how you -- what          17   states that any inmate discipline will be heard by a
18   the sanctions available for a particular violation       18   disciplinary hearing officer authorized to conduct
19   are, correct?                                            19   such hearings who is independent of the divisional
20      A. I believe --                                       20   chain of command.
21          MR. MILIANTI: Object to the form.                 21         Do you see that?
22   BY THE WITNESS:                                          22      A. Yes.
23      A. I believe that's correct.                          23      Q. Why did the disciplinary system change from
24                                                            24   using a disciplinary hearing team to an individual
                                                    Page 23                                                        Page 25
 1   BY MS. BRENNAN:                                           1   officer independent of the divisional chain of
 2      Q. Okay. Unless the individual has a P3                2   command?
 3   designation, in which case there would be certain         3       A. Around 2012, I believe, or maybe even a
 4   sanctions that are not available, correct?                4   little bit earlier, we had determined that the
 5      A. P3 or P4, or potentially M3 or M4.                  5   disciplinary hearing team didn't provide the
 6      Q. So in the process of moving from a                  6   efficiency that we needed or the level of
 7   seven-level code system to a four-level code system,      7   independence from the jail chain of command and the
 8   the violations of indecent exposure sanctions were        8   ability to always ensure an adequate level of due
 9   downgraded, correct?                                      9   process in these hearings. So we had switched to
10      A. I don't know if it's fair to say that it was       10   have attorneys conduct the disciplinary hearings.
11   necessarily downgraded.                                  11       Q. When you said that the -- what was the
12      Q. Well, the sanction available for indecent          12   disciplinary team? How was it made up?
13   exposure under the code that was in place in November    13       A. When we first began looking at discipline as
14   of 2011 was 25 to 60 days in disciplinary                14   part of our agreed order compliance efforts, it was
15   segregation, and in the new code, it's 5 to 15. So       15   comprised of two correctional lieutenants and a
16   the available sanctions for indecent exposure were       16   couple civilian staff that they would use as well.
17   reduced; is that correct?                                17       Q. Were the civilian staff from Cermak or
18      A. Yes.                                               18   external civilian staff?
19      Q. And were the available sanctions for sexual        19       A. I can't recall specifically. I think there
20   harassment, which under November '11 were 25 to          20   may have been a time and I don't know if it was
21   60 days in disciplinary segregation, and in December     21   before or after 2010 where Cermak staff may have been
22   of 2013 were 5 to 15 days in segregation, reduced?       22   involved, but I don't recall ever seeing Cermak staff
23      A. Yes.                                               23   involved. I believe it was sheriff's office staff.
24      Q. And under November 2011, violation for             24       Q. And you said that one of the deficiencies of

                                                                                                     7 (Pages 22 - 25)
                                            Veritext Legal Solutions
www.veritext.com                                                                                        888-391-3376
                                                     Page 26                                                       Page 28
 1   the team was that it was not efficient. How was it         1   BY MS. BRENNAN:
 2   not efficient?                                             2      Q. You believe that is correct?
 3      A. Because you had to get the whole committee           3      A. Yes.
 4   together to conduct hearings, I recall there being         4      Q. Okay. So the -- so it's clear, the
 5   issues with them not being able to get to certain          5   lieutenants who were conducting the hearings were not
 6   divisions because a member of the team wasn't there        6   in the specific chain of command of the officers who
 7   and there was no available replacement.                    7   were writing the disciplinary tickets, is that
 8         In addition, the lieutenants who were on the         8   correct?
 9   committees worked, I think, 6:00 to 2:00 or 7:00 to        9      A. That is correct, except, like I said,
10   3:00 p.m. and had a lunch break and, you know,            10   sometimes I believe that they could be deployed to be
11   sometimes didn't have the flexibility needed in order     11   a shift commander or a lieutenant of a certain shift,
12   to sometimes complete hearings or have long days or       12   at which point they may have an officer who is under
13   things like that.                                         13   their command that wrote a ticket that they would
14      Q. Then you said that the use of the                   14   then maybe hear a few days later.
15   disciplinary team was not independent. What did you       15      Q. Okay.
16   mean by that?                                             16      A. I don't recall too specifically, but...
17      A. Because the lieutenants were in the chain of        17      Q. How many lieutenants held the position of
18   command at the jail, there was some concern that they     18   hearing team -- discipline hearing members?
19   would not maybe always provide the proper level of        19      A. I believe it was just two.
20   due process for some of these hearings, meaning that      20      Q. Do you know how long that system had been in
21   maybe they would just rubber stamp guilty findings        21   place?
22   without really adequately weighing the evidence.          22      A. No.
23      Q. Did the lieutenants participating in the            23      Q. Do you know whether or not it is more common
24   hearing committees -- discipline hearing committees       24   than not to have a lieutenant or sworn member in a
                                                     Page 27                                                       Page 29
 1   preside over discipline that was within their actual       1   prison or jail to participate in hearing
 2   division or tier that they were supervising?               2   adjudications for inmate discipline?
 3      A. No, they were, I believe, standalone                 3      A. I'm not certain what the breakdown would be.
 4   lieutenants. So they were not necessarily within a         4      Q. Have you looked at -- what's it called,
 5   particular division, they were just reporting to, I        5   American Association of Correctional Officers?
 6   believe, an assistant executive director, or maybe a       6      A. There is the ACA, so the American
 7   superintendent, but not a superintendent in the            7   Correctional Association. There's also the AJA, the
 8   division.                                                  8   American Jail Association.
 9      Q. Was the role as the hearing board team               9      Q. Have you looked at the standards of the ACA
10   member their primary function?                            10   about what is recommended for whether or not a sworn
11      A. I believe so, and if I recall correctly, I          11   officer should participate in the adjudication of
12   think that also presented a problem because sometimes     12   hearings on inmate discipline?
13   when there would be short staffing on the compound        13      A. I have not.
14   for lieutenants, they would be called to go fill in,      14      Q. And the AJA is the American Jail
15   and so they wouldn't be able to conduct hearings that     15   Association?
16   day because they would have to be a lieutenant            16      A. Yes.
17   somewhere in the division.                                17      Q. Have you looked at their recommendations
18      Q. So they were not actually in the immediate          18   about whether or not sworn officers should
19   chain of command of the individual who had made the       19   participate in the hearing adjudication process for
20   disciplinary ticket, correct?                             20   inmate discipline?
21          MR. MILIANTI: Object to the form of the            21      A. I have not. I don't know if they have
22   question.                                                 22   standards like that.
23   BY THE WITNESS:                                           23      Q. Okay.
24      A. I believe so.                                       24      A. I do know that the decision was made in

                                                                                                     8 (Pages 26 - 29)
                                             Veritext Legal Solutions
www.veritext.com                                                                                         888-391-3376
